Citation Nr: 1449177	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  12-16 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an effective date earlier than March 9, 2011, for the award of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and appellant's representative


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1970 to December 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The Veteran testified before the Board at a December 2013 hearing, via videoconference.  A transcript of the hearing is of record.

This case was previously before the Board in October 2013, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) with instructions to schedule the Veteran for a hearing.  Substantial compliance with the Board's remand having been accomplished, the case is once again before the Board for appellate consideration of the issue on appeal.  See Stegall v. West, 11 Vet. App. 303, 311 (2007).


FINDINGS OF FACT

1. In January 2007 the Veteran filed an application for entitlement to service connection for PTSD.  

2. The Veteran was notified of the RO's denial of this claim in August 2007.  

3. A notice of disagreement with the August 2007 decision was received in September 2007.  

4. A statement of the case was issued in August of 2008.  

5. A substantive appeal was received in September 2008.  

6. A supplemental statement of the case was issued in January 2011.  
7. On March 1, 2011 a letter was received that withdrew the Veteran's appeal.

8. On March 9, 2011 a claim to reopen the claim of entitlement to service connection for PTSD was received.  


CONCLUSION OF LAW

The criteria for an effective date prior to March 9, 2011 for the award of service connection for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

In cases such as this, where service connection has been granted and an effective date has been assigned, the claim has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.

Additionally, VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits.  It is noteworthy that determinations regarding effective dates of awards are based, essentially, on what was shown by the record at various points in time and application of governing law to those findings, and generally further development of the evidence is not necessary unless it is alleged that evidence constructively of record is outstanding.  In this case, the Appellant has not identified any pertinent evidence that remains outstanding.  Thus, VA's duty to assist is also met.  Accordingly, the Board will address the merits of the claim.

Analysis

The Veteran seeks an effective date earlier than, March 9, 2011 for the award of service connection for PTSD.  

Under governing law, the effective date for a grant of compensation will be the day following separation from active service, or the date entitlement arose if a claim is received within one year after separation from service.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2014).  Otherwise, the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  Id.  A claim or application is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2014).  Unless specifically provided, the effective date will be assigned on the basis of the facts as found.  38 C.F.R. § 3.400(a) (2014).

The VA received Veteran's application for entitlement to service connection for PTSD in January 2007.  The Veteran was notified of the RO's denial of this claim in August 2007.  A notice of disagreement with this decision was received by VA in September 2007.  A statement of the case was issued in August of 2008.  A substantive appeal, in the form of a VA Form 9, was received by VA in September 2008.  A supplemental statement of the case was issued in January 2011.  On March 1, 2011 the VA received a letter from the Veteran indicating he wished to withdraw his claim.  Shortly thereafter, on March 9, 2011 the VA received a letter from the Veteran indicating he wished to withdraw his withdrawal.  This was treated as a claim to reopen the issue of entitlement to service connection for PTSD.  In February 2012 the Veteran's reopened claim was granted, effective March 9, 2011.  

It appears, at the very least, the Veteran has suffered from PTSD since the filing of his initial claim for service connection in January 2007.  See January 2007 Mental Health Screening Note.  As such, the effective date of the Veteran's claim for service connection for PTSD is the date of receipt of claim and the instant case turns of whether the Veteran withdrew his initial claim.  38 C.F.R. § 3.400.  

The regulation governing withdrawal of appeals, 38 C.F.R. § 20.204, is clear and unequivocal.  It provides that a withdrawal may be made by an appellant or authorized representative (38 C.F.R. § 20.204(a)); must be in writing (unless on the record at a hearing), must identify the veteran and appellant if other than the veteran, must include veteran's file number, and must state the appeal is withdrawn (if the appeal involves multiple issues the withdrawal must specify that the appeal is withdrawn in its entirety or list the issues withdrawn) (38 C.F.R. § 20.204(b)(1)); must be filed at the AOJ(unless the appellant has been notified that the file was transferred to the Board)(38 C.F.R. § 20.204(b)(2)); and is effective when received by the AOJ (or the Board in a case in which the appellant was notified of file transfer to the Board) (38 C.F.R. § 20.204(b)(3)).  Under 38 C.F.R. § 20.204(c) the withdrawal is deemed a withdrawal of a NOD and of a substantive appeal (if filed), but does not preclude filing of a new NOD and substantive appeal as to the issues withdrawn, "provided such filings would be timely under these rules if the appeal withdrawn had never been filed."

Here, the Veteran's letter, received on March 1, 2011, stated "[p]lease be advised that I have received the official notification from the Veterans Administration that my appeal has been denied.  This letter will serve as my notification that I wish to withdraw my claim request and do not wish to continue my appeal to the Board of Veterans' Appeals." (Emphasis in original).  The letter contained the Veteran's name, file number, and was addressed to the AOJ prior to the Veteran receiving any notification that his file was transfer to the Board.  As the Veteran had only one issue on appeal at the time of this letter he did not have to articulate exactly which issue he wished to have withdrawn from appeal.  As such, the Veteran filed a withdrawal effective March 1, 2011.  The Court has stated that when a claim is withdrawn, "it ceases to exist; it is no longer pending and it is not viable."  Hanson v. Brown, 9 Vet. App. 29, 31 (1996).

On March 9, 2011, the AOJ received a letter from the Veteran attempting to recant the withdrawal in question; however, a withdrawal of a withdrawal is not allowed under either the VA regulation, 38 C.F.R. § 20.204, or the Court's jurisprudence. See Hansen, supra.

As noted the regulation does provide that withdrawal of an appeal does not preclude filing a new NOD, provided such filing would be timely under these rules if the appeal withdrawn had never been filed.  38 C.F.R. § 20.204(c) (2014).  In regards to timeliness 38 C.F.R. § 20.302 says "a claimant, or his or her representative, must file a Notice of Disagreement with a determination by the agency of original jurisdiction within one year from the date that that agency mails notice of the determination to him or her."  In this case an August 2007 letter informed the Veteran of the denial of his claim for service connection for PTSD.  Thus the time period for filing a timely NOD concluded in August 2008 precluding the Veteran's March 9, 2011 letter from being construed as a timely NOD.  

Finally, the Board acknowledges K.J.C., Ph.D's opinion that the Veteran's "impulsive withdrawal of his claim for that one week period is a direct manifestation of his PTSD and evidence of his feeling overwhelmed by his feelings of rejection by the VA and subsequent wish to avoid further pain and suffering."  December 2013 Letter from K.J.C., Ph.D.  While this may be true, it does not change the fact the Veteran knowingly filed a withdrawal of appeal, leaving the Board bound by the law, its decision dictated by the controlling statutes and regulations.  The Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

In sum, on March 1, 2011 the AOJ received a withdrawal of appeal of the Veteran's claim of entitlement to service connection for PTSD.  Once the withdrawal was received the Veteran's appeal ceased to exist, was no longer pending, and no longer viable.  The Veteran's letter on March 9, 2011 could not withdraw the withdrawal as the Veteran's claim had effectively ceased to exist as of March 1, 2011.  As such, the Veteran's letter on March 9, 2011 is a claim to reopen.  In light of the fact that the Veteran has a diagnosis of PTSD predating the claim to reopen the appropriate effective date is March 9, 2011.  

  
ORDER

An effective date prior to March 9, 2011, for the award of service connection for PTSD is denied.  




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


